DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed October 29, 2021, which amends claims 1, 14, and 23 and cancels claim 22. Claims 1, 2, 4-8, 10-20, and 23 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed October 29, 2021, caused the withdrawal of the rejection of claim 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the Office action mailed August 4, 2021. The applicant cancels claim 22; therefore, the claim is no longer pending.
 Applicant’s amendment of the claims, filed October 29, 2021, caused the withdrawal of the rejection of claims 1, 2, 4-8, 10-20, and 23 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2013/187894) in view of Matsumoto et al. (US 2012/0203010) as set forth in the Office action mailed August 4, 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-8, 10-20, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2013/187894) (hereafter “Yamamoto”) in view of Shin et al. (WO 2012/026780) (hereafter “Shin”) and Matsumoto et al. (US 2012/0203010) (hereafter “Matsumoto”).
Regarding claims 1, 2, 4-8, 10-20, and 23, Yamamoto teaches an electroluminescent device comprising in order an anode, a hole injecting layer, a second hole transporting layer (applicant’s emission auxiliary layer), an emission layer, an electron transporting layer, and a cathode (paragraphs [00241]-[00244]).  Yamamoto teaches the second hole transporting layer (applicant’s emission auxiliary layer) is in 
    PNG
    media_image1.png
    143
    109
    media_image1.png
    Greyscale
 (same as applicant’s 129A), 
    PNG
    media_image2.png
    96
    138
    media_image2.png
    Greyscale
 (same as applicant’s 130A), and 
    PNG
    media_image3.png
    181
    104
    media_image3.png
    Greyscale
 (same as applicant’s 132A) are a few examples of the first host, mixed with 
    PNG
    media_image4.png
    114
    147
    media_image4.png
    Greyscale
 (same as applicant’s compound 105), as a second host material (paragraphs [0052], [0053], [0071], and [00223]-[00228]). Yamamoto also teaches that the second host material can be a hole transporting host material and composed of carbazole groups substituted with phenyl groups and amine groups (paragraphs [00158]-[00168]). Yamamoto teaches that the phosphorescent 
    PNG
    media_image5.png
    110
    126
    media_image5.png
    Greyscale
, meets applicant’s formula 401, where xc1 is 2, xc2 is 1, M is Ir, X401 is N, A401 is a benzene group, X402 and X404 are C, X403 is N, A402 is a quinoline group, and L401 is an organic ligand).
Yamamoto does not where the hole transporting layer comprises a compound that meets the applicant’s claimed invention and where the second host material is host taught by the applicant.
Shin teaches the following electroluminescent compounds, 
    PNG
    media_image6.png
    119
    92
    media_image6.png
    Greyscale
 (same as applicant’s compound 337), 
    PNG
    media_image7.png
    152
    94
    media_image7.png
    Greyscale
, and 
    PNG
    media_image8.png
    142
    101
    media_image8.png
    Greyscale
 are a few examples (paragraphs [39]-[75]). Shin teaches that these compounds are hole transporting and can be used in the presence of emitting materials (paragraphs [175]-[178]).
Matsumoto teaches carbazole compounds for use as hole transporting materials in electroluminescent devices (paragraphs [0240]-[0242]).  Matsumoto taches that when applicant’s compounds A2, A3, B7, B10, C3, C6, D3, E7, F1, F8, F11, and F31 are used instead of known hole transporting materials the device has improved efficiency and a lower drive voltage (paragraphs [0187], [0249], and [0300]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the hole transporting host material of Yamamoto for the materials taught by Shin. The substitution one of been one hole transporting material for another and one of ordinary skill in the art would expect the compound to act in a similar way as the devices of Yamamoto with the hole transporting host material.
Also, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Yamamoto so the hole transporting material was one of the compounds taught by Matsumoto and the taught hole transporting material. The motivation would have been to improve the efficiency and lower the drive voltage of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2017/0047527) teaches indolocarbazole compounds that can be used as co-host compounds in electroluminescent devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759